Citation Nr: 0829216	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-41 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thoracic disc 
disease, to include as secondary to service-connected 
disability of mechanical back syndrome.

2.  Entitlement to service connection for cervical spine disc 
disease, to include as secondary to service-connected 
disability of mechanical back syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran served in the Army Reserve from March 27, 1970 to 
August 27, 1972, and sustained an injury during Reserve Duty 
Training on May 11, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

The claims on appeal were remanded in June 2007 for further 
evidentiary development.  

The claims are again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

First, while the veteran had contended that his thoracic and 
cervical spine disabilities developed as a direct consequence 
of his in-service injury in 1970, in a brief presentation 
dated in May 2008, the veteran's representative asserted that 
the results of the veteran's recent December 2007 spine 
examination were inadequate because the examiner did not 
address whether the veteran was entitled to service 
connection for these disabilities on the basis that they were 
caused or aggravated by his service-connected right shoulder 
disorder and mechanical back syndrome.  Since it is clear 
that the veteran's claim for service connection includes 
consideration of entitlement pursuant to 38 C.F.R. 
§§ 3.310(a) and (b) (2007), the Board finds that it has no 
alternative but to remand the claims for additional opinions 
as to whether any current thoracic and cervical spine 
disorders were caused or aggravated by the veteran's right 
shoulder disorder and/or mechanical back syndrome.  38 C.F.R. 
§§ 3.310(a) and (b) (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).

In addition, a July 2007 statement from the veteran reflects 
that the veteran was awarded Social Security Administration 
(SSA) disability benefits, effective May 2007, but the claims 
file does not indicate that the veteran's SSA records were 
ever requested by the RO.  The duty to assist applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
38 C.F.R. § 3.159(c)(2) (2007).  Consequently, the Board 
finds that this matter must also be remanded so that the RO 
can obtain all available records relating to the veteran's 
claim for Social Security disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records, dated 
since January 2008.

2.  Request from the Social Security 
Administration all records related to 
the veteran's claim for SSA disability 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Obtain additional opinions from the 
December 2007 VA spine examiner as to 
whether any current thoracic and 
cervical spine disorders were caused or 
aggravated by the veteran's right 
shoulder disorder and/or mechanical 
back syndrome.  If this examiner is not 
available, the veteran should be 
scheduled for a new VA spine 
examination.  The veteran's claims file 
and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner should provide a diagnosis 
of any disorders of the thoracic and 
cervical spine.  

If disorders of the thoracic and 
cervical spine are found to be present, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any thoracic and cervical 
spine disorders are related to the 
veteran's service-connected right 
shoulder disorder and/or mechanical 
back syndrome.

The examiner is also specifically 
requested to state whether it is at 
least as likely as not that some 
quantifiable component of any disorders 
of the thoracic and cervical spine 
represents an increase beyond normal 
progress as a result of his service-
connected right shoulder disorder 
and/or mechanical back syndrome.  If 
such aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of the veteran's 
disabilities of the thoracic and 
cervical spine found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected right shoulder 
disorder and/or mechanical back 
syndrome based on medical 
considerations; and (3) The medical 
considerations supporting an opinion 
that increased manifestations of 
disabilities of the thoracic and 
cervical spine are proximately due to 
the service-connected right shoulder 
disorder and/or mechanical back 
syndrome.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claims 
remaining on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


